ST. PAUL, J.
[1, 2] Plaintiff sues her husband for a divorce a vinculo on statutory grounds. The misconduct of the defendant is shown by the evidence of two unimpeached witnesses, who testify to circumstances which leave no room for doubt as to the fact; and the only contradiction thereof is the testimony of two witnesses of a negative and general character. Neither the defendant nor the corespondent, both of whom were available, was put on the stand to deny the charge.
The judgment of the lower court, rejecting plaintiff’s demand, appears to us manifestly erroneous.
Decree.
The judgment appealed from is therefore reversed, and it is now ordered that plaintiff, Mrs. Catherine Colletti, have judgment herein against defendant, Angelo Tranchina, her husband, decreeing a divorce a vinculo *405matrimonii, and dissolving the bonds of matrimony heretofore existing between them; that she be awarded the permanent custody and control of her minor children, Maria and Joseph, issue of said marriage; that the community of acquets and gains be dissolved, and the property composing same partitioned between them; that the injunction herein issued, restraining defendant from disposing of said property, be perpetuated; and that defendant pay the costs of both courts.